Filed 8/18/15 P. v. Aguirre CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063067

v.                                                                       (Super.Ct.No. FVI1401199)

LUPE AGUIRRE, JR.,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Dwight W. Moore,

Judge. Affirmed.

         William Paul Melcher, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Lupe Aguirre, Jr. is serving four years in prison after pleading guilty to

receiving stolen property and admitting a prior strike conviction. We affirm.




                                                             1
                                  FACTS AND PROCEDURE

       A loss prevention officer at a Costco had been assigned specifically to catch an

unidentified male and female who had been stealing razor blade refill boxes from Costco

for the previous several months. The amount of the loss was estimated at $10,000. The

officer had taken loss prevention reports for the suspects on several occasions, but

reported to police only the following three incidents. On December 4, 2013, and January

5 and 6, 2014 the loss prevention officer witnessed defendant and a female suspect enter

the store. On each occasion the suspects took multiple packages of razor blade refills,

placed them in the female’s purse, and left the store without paying. Each time, the two

left the store’s parking lot before police arrived. After the January 6 incident, a probation

officer recognized the two suspects at a nearby intersection and arrested them after

finding the razor blades in their possession. The value of merchandise taken in the three

incidents was, respectively, $260, $500 and $344.93.

       On April 1, 2014, the People charged defendant with a total of six crimes for the

three specified incidents—one count of second degree commercial burglary (Pen. Code,

§ 459)1 and one count petty theft with three priors (§ 666, subd. (a)) for each of the three

incidents. The People also alleged that defendant had a prior strike conviction (§§ 667,

subds. (b)-(i) & 1170.12, subds. (a)-(d)), and four prior prison term convictions (§ 667.5,

subd. (b)).




       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
       On August 15, 2014, defendant pled guilty to an added count of receiving stolen

property (§ 496) and admitted a prior strike conviction from 1988 for first degree

burglary.

       On February 6, 2015, the court sentenced defendant as agreed to the middle term

of two years, doubled for the prior strike conviction. Costco requested more than

$24,000 in restitution for losses sustained between August 16, 2013 and January 7, 2014,

but the trial court set the amount at $1,084.

       This appeal followed.

                                        DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                           DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                3
                       RAMIREZ
                                 P. J.


We concur:

HOLLENHORST
              J.

CODRINGTON
              J.




                   4